COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-05-438-CV
 
 
IN RE LEONARD R. DORSETT                                                   RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s AMotion
For New Bond@ which we construe as a petition
for writ of mandamus.  The court is of
the opinion that relief should be denied. 
Accordingly, relator=s AMotion
For New Bond@ is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL A: HOLMAN, J.; CAYCE, C.J.; and LIVINGSTON,
J.
 




DELIVERED: January 5, 2006




    [1]See
Tex. R. App. P. 47.4.